—Appeal from a judgment (denominated order) of Supreme Court, Erie County (Whelan, J.), entered May 10, 2000, which denied the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Because the contention of petitioner that evidence was improperly admitted at trial could have been raised on direct appeal or pursuant to CPL article 440, habeas corpus is not an appropriate remedy (see, People ex rel. Douglas v Vincent, 50 NY2d 901, 903; People ex rel. Batista v Walker, 198 AD2d 865, lv denied 83 NY2d 752). Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.